DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected treatment of Fuchs endothelial corneal dystrophy with quercetin without traverse in the reply filed on 22 Dec, 2020.

Claims Status
Claim 64 is pending.
Claim 64 has been amended.

Withdrawn Rejections
The rejection of claims 64, 69, and 70 on the basis that it contains an improper Markush grouping of alternatives is hereby withdrawn due to amendment.

The rejection of claims 64-66 and 69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of enablement is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottsch et al (Invest. Ophthalmol. Vis. Sci. (2003) 44 p594-599, cited by applicants) in view of Cao et al (Invest. Ophthalmol. Vis. Sci. (2007) 48(8) p3714-3718).

Gottsch et al discuss gene expression in Fuchs dystrophy (title).  A number of proteins relating to antioxidants and conferring protection to oxidative stress were underexpressed compared to normal tissue (p597, 2nd column, 1st paragraph).  The balance between reactive oxygen species (ROS) production and antioxidant defenses determines the degree of oxidative stress; given the decreased expression of polypeptides related to antioxidant defenses, Gottsch et al postulate a mechanism of increased oxidative stress leading to apoptosis (p598, 2nd column, 2nd paragraph, continues to p599).
The difference between this reference and the instant claim is that this reference does not discuss treatment.
Cao et al discuss the responses of human lens epithelial cells to quercetin (title).  Quercetin is known to inhibit lens opacification due to H2O2 (p3714, 2nd column, 1st paragraph), a reactive oxygen species.  This flavonoid did not cause loss of cell viability greater than medium at up to the very high concentration of 10 µM (fig 1, p3716, 
Therefore, it would be obvious to use the quercetin of Cao et al to treat the disorder of Gottsch et al, as Gottsch et al teaches that the disorder has an etiology involving oxidative stress and the quercetin of Cao et al is known to protect against oxidative damage.  As quercetin is well known in the art as an antioxidant, an artisan in this field would attempt this therapy with a reasonable expectation of success.
response to applicant’s arguments
	Applicants argue that Bourne discusses a different disorder, so there is no motivation to combine, and that the cataracts of Cao et al are a different disease than the Fuch’s dystrophy of Gottsch et al.
Applicant's arguments filed 21 May, 2021 have been fully considered but they are not persuasive.

It is agreed that Cao et al does not anticipate the claims.  However, Gottsch et al clearly suggests that an antioxidant will be of benefit in Fuch’s dystrophy, and Cao et al clearly states that quercetin is an antioxidant used to treat an ocular condition.  In other words, the portions of Cao et al that were relied upon were the teaching that quercetin is an antioxidant, and its use in the eye.  The fact that there are other teachings in that reference, not used in the rejection, absent a teaching away or a finding that the two references or non-analogous, does not render the rejection invalid (MPEP 2123(I)).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658